            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                            Desc
                                                              Main Document     Page 1 of 39




 Fill in this information to identify the case:

 Debtor name         Green Nation Direct, Corporation

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         1:18-bk-12698-MT
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 16, 2018                       X /s/ Raul U. Segovia
                                                                       Signature of individual signing on behalf of debtor

                                                                       Raul U. Segovia
                                                                       Printed name

                                                                       President and CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                           Desc
                                                              Main Document     Page 2 of 39
                                                               United States Bankruptcy Court
                                                                     Central District of California
 In re      Green Nation Direct, Corporation                                                                          Case No.        1:18-bk-12698-MT
                                                                                    Debtor(s)                         Chapter         11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Camilo H. Uribe Escobar                                                                                                         40
 18631 Sherman Way, Ste. B
 Reseda, CA 91335

 Gerardo Melendez                                                                                                                20%
 18631 Sherman Way, Ste. B
 Reseda, CA 91335

 Raul U. Segovia                                                                                                                 40
 18631 Sherman Way, Ste. B
 Reseda, CA 91335


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President and CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date November 16, 2018                                                      Signature /s/ Raul U. Segovia
                                                                                            Raul U. Segovia

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 1:18-bk-12698-MT                      Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                                   Desc
                                                     Main Document     Page 3 of 39


                                 STATEMENT OF RELATED CASES
                              INFORMATION REQUIRED BY LBR 1015-2
               UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
   and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
   assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
   included in Schedule A/B that was filed with any such prior proceeding(s).)
None

2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
   Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
   debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
   debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
   complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
   and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
   any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
None

3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
   previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
   of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
   of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
   or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
   such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
   still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
   A/B that was filed with any such prior proceeding(s).)
None

4. (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
   been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
   proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
   pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
   that was filed with any such prior proceeding(s).)
None


I declare, under penalty of perjury, that the foregoing is true and correct.
Executed at      Los Angeles                                       , California.                     /s/ Raul U. Segovia
                                                                                                     Raul U. Segovia
Date:            November 16, 2018                                                                   Signature of Debtor 1



                                                                                                      Signature of Debtor 2




                  This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

October 2018                                                              Page 1              F 1015-2.1.STMT.RELATED.CASES
             Case 1:18-bk-12698-MT                                         Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                                                     Desc
                                                                           Main Document     Page 4 of 39
 Fill in this information to identify the case:

 Debtor name            Green Nation Direct, Corporation

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)               1:18-bk-12698-MT
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        2,507,322.37

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        2,507,322.37


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        3,296,493.25


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           3,296,493.25




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                  Desc
                                                              Main Document     Page 5 of 39
 Fill in this information to identify the case:

 Debtor name         Green Nation Direct, Corporation

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         1:18-bk-12698-MT
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Citibank                                                Checking                        740                                      $1,922.37




           3.2.     Chase Bank                                              Checking                        7188                                             $0.00




           3.3.     Chase Bank                                              Checking                        7682                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $1,922.37
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Rental deposit                                                                                                                   $4,400.00
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                      Desc
                                                              Main Document     Page 6 of 39
 Debtor         Green Nation Direct, Corporation                                              Case number (If known) 1:18-bk-12698-MT
                Name




 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                             $4,400.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           12 office chairs, 2 conference room tables, and
           5 desks;                                                                         $0.00    Liquidation                            $500.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           4 computers and 2 printers                                                       $0.00    Liquidation                            $500.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                      Desc
                                                              Main Document     Page 7 of 39
 Debtor         Green Nation Direct, Corporation                                              Case number (If known) 1:18-bk-12698-MT
                Name



 43.        Total of Part 7.                                                                                                            $1,000.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            greennationdirect.com                                                      Unknown       N/A                                       $0.00



 62.        Licenses, franchises, and royalties
            City of LA Tax Registration Certificate                                         $0.00    N/A                                       $0.00


            Contractor's license                                                            $0.00    N/A                                       $0.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                     Desc
                                                              Main Document     Page 8 of 39
 Debtor         Green Nation Direct, Corporation                                             Case number (If known) 1:18-bk-12698-MT
                Name



 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                            Current value of
                                                                                                                            debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

            Loan made to Energy Investment Group                                                                                   $1,500,000.00



            Money lent to Raul Segovia (President)                                                                                     $230,000.00



            Money lent to Camilo Uribe (Vice-President)                                                                                $770,000.00




 78.        Total of Part 11.                                                                                                    $2,500,000.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 1:18-bk-12698-MT                                 Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                                 Desc
                                                                   Main Document     Page 9 of 39
 Debtor          Green Nation Direct, Corporation                                                                    Case number (If known) 1:18-bk-12698-MT
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $1,922.37

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $4,400.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $2,500,000.00

 91. Total. Add lines 80 through 90 for each column                                                         $2,507,322.37            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $2,507,322.37




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                            Desc
                                                              Main Document    Page 10 of 39
 Fill in this information to identify the case:

 Debtor name         Green Nation Direct, Corporation

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         1:18-bk-12698-MT
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 1:18-bk-12698-MT                            Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                           Desc
                                                              Main Document    Page 11 of 39
 Fill in this information to identify the case:

 Debtor name         Green Nation Direct, Corporation

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)           1:18-bk-12698-MT
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           California Department of Tax & Fee                        Check all that apply.
           Administration/Special Ops,                                  Contingent
           MIC:55                                                       Unliquidated
           Po Box 942879                                                Disputed
           Sacramento, CA 94279-0055
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           City of Los Angeles                                       Check all that apply.
           Office of Finance                                            Contingent
           Po Box 53233                                                 Unliquidated
           Los Angeles, CA 90053-0233                                   Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   38896                               Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                          Desc
                                                              Main Document    Page 12 of 39
 Debtor       Green Nation Direct, Corporation                                                                Case number (if known)   1:18-bk-12698-MT
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                             $0.00      $0.00
          Employment Development                                     Check all that apply.
          Department                                                    Contingent
          Bankruptcy Group MIC 92E                                      Unliquidated
          Po Box 826880                                                 Disputed
          Sacramento, CA 94280-0001
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                             $0.00      $0.00
          Franchise Tax Board                                        Check all that apply.
          Bankruptcy Section, MS: A-340                                 Contingent
          Po Box 2952                                                   Unliquidated
          Sacramento, CA 95812-2952                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                             $0.00      $0.00
          Internal Revenue Service                                   Check all that apply.
          Po Box 7346                                                   Contingent
          Philadelphia, PA 19101-7346                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                             $0.00      $0.00
          U.S. Securities and Exchange                               Check all that apply.
          Commission                                                    Contingent
          Attn: Bankruptcy Counsel                                      Unliquidated
          444 South Flower Street, Suite 900                            Disputed
          Los Angeles, CA 90071-9591
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                                    Desc
                                                              Main Document    Page 13 of 39
 Debtor       Green Nation Direct, Corporation                                                                Case number (if known)          1:18-bk-12698-MT
              Name

 2.7       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00    $0.00
           U.S. Small Business                                       Check all that apply.
           Administration                                               Contingent
           Attn: So Cal Legal Unit                                      Unliquidated
           330 North Brand Boulevard, Suite                             Disputed
           12
           Glendale, CA 91203-2304
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $500.00
           Allstate Insurance                                                          Contingent
           22909 Soledad Canyon Rd.                                                    Unliquidated
           Santa Clarita, CA 91350                                                     Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Insurance
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $42,000.00
           Alma Magana                                                                 Contingent
           7734 Cartilla Ave.
                                                                                       Unliquidated
           Fontana, CA 92336
                                                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Buisness debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $10,000.00
           American Express                                                            Contingent
           Attn: President or Corp. Officer
                                                                                       Unliquidated
           Po Box 650448
           Dallas, TX 75265-0448                                                       Disputed

           Date(s) debt was incurred                                               Basis for the claim:     Credit card
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $0.00
           Ana Liseth Martinez                                                         Contingent
           15145 Victory Blvd., #10
                                                                                       Unliquidated
           Van Nuys, CA 91411
                                                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Wages
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $86,450.00
           Andrea Carrillo                                                             Contingent
           12675 Lourve St.
                                                                                       Unliquidated
           Pacoima, CA 91331
                                                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Business debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 3 of 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                         Desc
                                                              Main Document    Page 14 of 39
 Debtor       Green Nation Direct, Corporation                                                        Case number (if known)            1:18-bk-12698-MT
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andree Carillo                                                        Contingent
          18615 Burbank Blvd.                                                   Unliquidated
          Tarzana, CA 91356                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Andres/Genoveba Martinez                                              Contingent
          2835 Olive St.                                                        Unliquidated
          Huntington Park, CA 90255                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $69,650.00
          Angel Cordova                                                         Contingent
          605 W. 51th St.
                                                                                Unliquidated
          Los Angeles, CA 90037
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $41,090.00
          Aroldo Lopez/Vilma Lopez                                              Contingent
          15114 Brand Blvd                                                      Unliquidated
          Mission Hills, CA 91345
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Beatriz Valdivia                                                      Contingent
          7501 Corbin Ave.                                                      Unliquidated
          Winnetka, CA 91306                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $33,180.00
          Blanca Argueta                                                        Contingent
          2305 119th St.                                                        Unliquidated
          Los Angeles, CA 90059
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $59,499.86
          Brisas Zapata                                                         Contingent
          2171 W. 28 St.
                                                                                Unliquidated
          Los Angeles, CA 90018
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                         Desc
                                                              Main Document    Page 15 of 39
 Debtor       Green Nation Direct, Corporation                                                        Case number (if known)            1:18-bk-12698-MT
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,500.00
          Business Consumer Alliance                                            Contingent
          Attn: President or Corp. Officer                                      Unliquidated
          15303 Ventura Blvd. #900                                              Disputed
          Sherman Oaks, CA 91403
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,000.00
          Capital One Bank                                                      Contingent
          Attn: President or Corp. Officer                                      Unliquidated
          Po Box 71083                                                          Disputed
          Charlotte, NC 28272-1083
                                                                             Basis for the claim:    Credit card
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $61,600.00
          Carmen Cruz Argueta                                                   Contingent
          2239 W. 30th St.                                                      Unliquidated
          Los Angeles, CA 90018
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Carolina Gonzalez                                                     Contingent
          15460 Shermany Way #202                                               Unliquidated
          Van Nuys, CA 91406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Claudia Garcia                                                        Contingent
          21809 Lanark St., Apt. 26                                             Unliquidated
          Canoga Park, CA 91304                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $81,700.00
          David Silva                                                           Contingent
          6250 Filkins Ave.
                                                                                Unliquidated
          Rancho Cucamonga, CA 91737
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,800.00
          Dora Zuniga                                                           Contingent
          7319 White Oak Ave.                                                   Unliquidated
          Reseda, CA 91335
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                         Desc
                                                              Main Document    Page 16 of 39
 Debtor       Green Nation Direct, Corporation                                                        Case number (if known)            1:18-bk-12698-MT
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Energy Efficient Equity                                               Contingent
          Attn: President or Corp. Officer
                                                                                Unliquidated
          12100 Wilshire Blvd., Suite 800
          Los Angeles, CA 90025                                                 Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $74,900.00
          Estela Alvarado                                                       Contingent
          12095 Sheldon St.
                                                                                Unliquidated
          Sun Valley, CA 91352
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,000.00
          Francisco/Mario Marin                                                 Contingent
          7000 Corbin Ave.
                                                                                Unliquidated
          Reseda, CA 91335
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $58,800.00
          Gamaliel/Luz Velasquez                                                Contingent
          13152 Debell St.                                                      Unliquidated
          Pacoima, CA 91331
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,300.00
          Gladys Lopez                                                          Contingent
          Walter H. Orellana
                                                                                Unliquidated
          12108 Van Nuys Blvd.
          Sylmar, CA 91342                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Business
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50,000.00
          Gloria Analia Borja                                                   Contingent
          1764 W. 37th Place
                                                                                Unliquidated
          Los Angeles, CA 90018
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $102,596.17
          Gustavo E. Ful                                                        Contingent
          Maria E. Ful
                                                                                Unliquidated
          18241 Chatsworth St.
          Porter Ranch, CA 91326                                                Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Business debt
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                         Desc
                                                              Main Document    Page 17 of 39
 Debtor       Green Nation Direct, Corporation                                                        Case number (if known)            1:18-bk-12698-MT
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $60,000.00
          Hero/Andres Martinez                                                  Contingent
          2835 Olive St.
                                                                                Unliquidated
          Huntington Park, CA 90255
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jacqueline Rosales                                                    Contingent
          15616 Vanowen St., Apt. 212                                           Unliquidated
          Van Nuys, CA 91406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jacqueline Sanabria                                                   Contingent
          7227 Jordan Ave., #7                                                  Unliquidated
          Canoga Park, CA 91303                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $54,865.13
          Janio E. Argueta                                                      Contingent
          Maria E. Ramirez
                                                                                Unliquidated
          1524 E. 119TH ST
          Los Angeles, CA 90059                                                 Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Business debt
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $50,336.00
          Jesus Chora Garcia                                                    Contingent
          12486 Wingo St.
                                                                                Unliquidated
          Pacoima, CA 91331
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Jesus Villalobos
          Alma Villalovos                                                       Contingent
          C/o Gonzalez & Garcia, APC                                            Unliquidated
          1105 Imperial Ave., W#101                                             Disputed
          Calexico, CA 92231
                                                                             Basis for the claim:    Lawsuit
          Date(s) debt was incurred 2018
          Last 4 digits of account number 0094                               Is the claim subject to offset?     No       Yes


 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $83,580.00
          Joel Morales                                                          Contingent
          2443 Cincinnati St.                                                   Unliquidated
          Los Angeles, CA 90033
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                         Desc
                                                              Main Document    Page 18 of 39
 Debtor       Green Nation Direct, Corporation                                                        Case number (if known)            1:18-bk-12698-MT
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $80,000.00
          Jorge Hernandez                                                       Contingent
          15811 Chatworth St.
                                                                                Unliquidated
          North Hills, CA 91343
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $35,000.00
          Jose F. Peraza                                                        Contingent
          14644 Hiawatha St.
                                                                                Unliquidated
          Mission Hills, CA 91345
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $84,000.00
          Jose R. Figueroa                                                      Contingent
          22131 Strathern St.
                                                                                Unliquidated
          Canoga Park, CA 91304
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Jose Rolando Pena                                                     Contingent
          1266 E. 50th St.                                                      Unliquidated
          Los Angeles, CA 90011                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,000.00
          Jose Serrano                                                          Contingent
          1041 W. 51st Place
                                                                                Unliquidated
          Los Angeles, CA 90037
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $61,600.00
          Juana Garcia                                                          Contingent
          629 E. 80th St.
                                                                                Unliquidated
          Los Angeles, CA 90001
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $34,090.00
          Juana Mejia                                                           Contingent
          1321 W. 65TH St.
                                                                                Unliquidated
          Los Angeles, CA 90044
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                         Desc
                                                              Main Document    Page 19 of 39
 Debtor       Green Nation Direct, Corporation                                                        Case number (if known)            1:18-bk-12698-MT
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,500.00
          Juana Mejia                                                           Contingent
          1517 E. 53RD. ST
                                                                                Unliquidated
          Los Angeles, CA 90011
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Julio Menjivar                                                        Contingent
          C/o Thaler Law
                                                                                Unliquidated
          Po Box 28892
          Santa Ana, CA 92799                                                   Disputed

          Date(s) debt was incurred      2018                                Basis for the claim:    Lawsuit
          Last 4 digits of account number       4144                         Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $250.00
          LADWP                                                                 Contingent
          111 N. Hope St.                                                       Unliquidated
          Los Angeles, CA 90012                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $109,968.60
          Lee G. Reynuad                                                        Contingent
          5064 Henderson St.
                                                                                Unliquidated
          Los Angeles, CA 90032
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,142.00
          Leticia Suarez                                                        Contingent
          10649 El Dorado Ave.
                                                                                Unliquidated
          Pacoima, CA 91331
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $43,000.00
          Lighthouse Properties & Investment                                    Contingent
          Attn: President or Corp. Officer                                      Unliquidated
          19635 Victory Blvd.                                                   Disputed
          Reseda, CA 91335
                                                                             Basis for the claim:    Buisness debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Luis Angel Rocha
          Bryseida Rocha                                                        Contingent
          C/o Bonilla Law offices, APC                                          Unliquidated
          1615 W. Main St., Suite E                                             Disputed
          El Centro, CA 92243
                                                                             Basis for the claim:    Lawsuit
          Date(s) debt was incurred 2018
          Last 4 digits of account number 0113                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                         Desc
                                                              Main Document    Page 20 of 39
 Debtor       Green Nation Direct, Corporation                                                        Case number (if known)            1:18-bk-12698-MT
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $56,000.00
          Manuel Mejia                                                          Contingent
          1271 E. 49TH ST.
                                                                                Unliquidated
          Los Angeles, CA 90011
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,648.00
          Manuel Munoz                                                          Contingent
          9536 Obeck Ave.
                                                                                Unliquidated
          Pacoima, CA 91331
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $70,000.00
          Marcial Alvarado                                                      Contingent
          Josefina Sanchez
                                                                                Unliquidated
          4553 Elmo Dr.
          Los Angeles, CA 90019                                                 Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Business debt
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $80,661.00
          Maria & Karina Ramirez                                                Contingent
          12905 Kamloops St.
                                                                                Unliquidated
          Pacoima, CA 91331
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Maria Madrigal                                                        Contingent
          271 S. Corondelet St., Apt. 5                                         Unliquidated
          Los Angeles, CA 90057                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $41,895.00
          Maria Talamantez                                                      Contingent
          8950 Greenbush Ave.                                                   Unliquidated
          Pacoima, CA 91331
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $70,000.00
          Maria Tirado                                                          Contingent
          12766 Glenoaks Blvd.
                                                                                Unliquidated
          Sylmar, CA 91342
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                         Desc
                                                              Main Document    Page 21 of 39
 Debtor       Green Nation Direct, Corporation                                                        Case number (if known)            1:18-bk-12698-MT
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $69,930.00
          Martha Castro                                                         Contingent
          2036 W. 30 St.
                                                                                Unliquidated
          Los Angeles, CA 90018
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $51,100.00
          Martiza Gonzalez                                                      Contingent
          13409 Cranston Ave.                                                   Unliquidated
          Sylmar, CA 91342
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $48,512.80
          Mayra C. Manzanares                                                   Contingent
          4979 O Sullivan Dr.
                                                                                Unliquidated
          Los Angeles, CA 90032
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $33,094.00
          Mercedes Rivera                                                       Contingent
          1329 W. 59TH ST
                                                                                Unliquidated
          Los Angeles, CA 90044
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,499.39
          Miller Miller Gerber, LLP                                             Contingent
          18301 Von Kaman Ave., Suite 950                                       Unliquidated
          Irvine, CA 92612
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Norma Bermudez                                                        Contingent
          20227 Saticoy St.,#318                                                Unliquidated
          Winnetka, CA 91306                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,200.00
          Norma Calderon                                                        Contingent
          13579 Corcoran St.
                                                                                Unliquidated
          San Fernando, CA 91340
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                         Desc
                                                              Main Document    Page 22 of 39
 Debtor       Green Nation Direct, Corporation                                                        Case number (if known)            1:18-bk-12698-MT
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $51,085.30
          Normandina Sandoval                                                   Contingent
          2162 W. 28th St.                                                      Unliquidated
          Los Angeles, CA 90018
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $96,670.00
          Olga De La Torre                                                      Contingent
          10458 Cantara St.
                                                                                Unliquidated
          Sun Valley, CA 91352
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $45,000.00
          Oscar Orosco                                                          Contingent
          2443 Cincinnati St.
                                                                                Unliquidated
          Los Angeles, CA 90033
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Pace Funding                                                          Contingent
          Attn: President or Corp. Officer
                                                                                Unliquidated
          750 University Avenue, Suite 240
          Los Gatos, CA 95032                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $50,000.00
          Patricia Espindola                                                    Contingent
          8229 Reseda Ave.
                                                                                Unliquidated
          Fontana, CA 92335
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $50,000.00
          Paul Vigoa                                                            Contingent
          6910 Radford Ave.
                                                                                Unliquidated
          North Hollywood, CA 91605
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Rafael de Alba Estevez                                                Contingent
          2215 Fulton Ave.                                                      Unliquidated
          Monterey Park, CA 91755                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                         Desc
                                                              Main Document    Page 23 of 39
 Debtor       Green Nation Direct, Corporation                                                        Case number (if known)            1:18-bk-12698-MT
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Rebeca Villalobos
          Oswaldo Cervantes                                                     Contingent
          C/o Gonzalez & Garcia, APC                                            Unliquidated
          1105 Imperial Ave., W#101                                             Disputed
          Calexico, CA 92231
                                                                             Basis for the claim:    Lawsuit
          Date(s) debt was incurred 2018
          Last 4 digits of account number 0234                               Is the claim subject to offset?     No       Yes


 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,100.00
          Rene Quintanilla                                                      Contingent
          1727 E. 115th St.
                                                                                Unliquidated
          Los Angeles, CA 90059
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $60,000.00
          Renovate America (Hero)                                               Contingent
          Attn: President or Corp. Officer                                      Unliquidated
          16409 West Bernardo Drive
                                                                                Disputed
          San Diego, CA 92127
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $97,090.00
          Rhonda m. Surles                                                      Contingent
          8629 S. Gramercy Place
                                                                                Unliquidated
          Los Angeles, CA 90047
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $47,320.00
          Rigoberto Amador                                                      Contingent
          9895 Woodale Ave.                                                     Unliquidated
          Pacoima, CA 91331
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Rosa Rubio                                                            Contingent
          14941 Chatsworth Dr.                                                  Unliquidated
          Mission Hills, CA 91345                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $66,500.00
          Sandra Meza                                                           Contingent
          6609 Murrieta Ave.
                                                                                Unliquidated
          Van Nuys, CA 91405
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                         Desc
                                                              Main Document    Page 24 of 39
 Debtor       Green Nation Direct, Corporation                                                        Case number (if known)            1:18-bk-12698-MT
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Sara Adrianzen                                                        Contingent
          20929 Lassen St., Apt. 112                                            Unliquidated
          Chatsworth, CA 91311                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $50,000.00
          Sara Orellana                                                         Contingent
          Pedro Vasquez
                                                                                Unliquidated
          10853 Vinedale St.
          Sun Valley, CA 91352                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Buisness debt
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Selena Tachin Barboza                                                 Contingent
          15847 Saticoy St., Apt. C                                             Unliquidated
          Van Nuys, CA 91406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,500.00
          Sheny Urizar                                                          Contingent
          1332 W. 59TH St.
                                                                                Unliquidated
          Los Angeles, CA 90044
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,000.00
          Silvia Rodriguez                                                      Contingent
          20526 Napa St.
                                                                                Unliquidated
          Winnetka, CA 91306
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $200.00
          Sotelsystem, LLC                                                      Contingent
          Attn: President or Corp. Officer                                      Unliquidated
          3029 S. HARBOR BLVD.                                                  Disputed
          Santa Ana, CA 92704
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,500.00
          Verizon Wireless                                                      Contingent
          Attn: President or Corp. Officer                                      Unliquidated
          Po Box 660108                                                         Disputed
          Dallas, TX 75266-0108
                                                                             Basis for the claim:    Telephone bill
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 14 of 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                         Desc
                                                              Main Document    Page 25 of 39
 Debtor       Green Nation Direct, Corporation                                                        Case number (if known)            1:18-bk-12698-MT
              Name

 3.83      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $47,790.00
           Vicente Capiz                                                        Contingent
           13943 Hubbard St.                                                    Unliquidated
           Sylmar, CA 91342
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $37,100.00
           Virginia Diaz                                                        Contingent
           304 E. 42nd Place                                                    Unliquidated
           Los Angeles, CA 90011
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $4,200.00
           Westguard Insurance                                                  Contingent
           Po Box 785570                                                        Unliquidated
           Philadelphia, PA 19178                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $50,000.00
           Wilivaldo Cruz                                                       Contingent
           Nidia E. Chavez
                                                                                Unliquidated
           1337 N. Bates Ave.
           Los Angeles, CA 90027                                                Disputed

           Date(s) debt was incurred                                         Basis for the claim:    Business debt
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes

 3.87      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $300,000.00
           Ygrene Energy Fund                                                   Contingent
           Attn: President or Corp. Officer
                                                                                Unliquidated
           2100 S. McDowell Blvd.
           Petaluma, CA 94954                                                   Disputed

           Date(s) debt was incurred                                         Basis for the claim:    Business debt
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes

 3.88      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $75,000.00
           Zoila Evelia Lopez                                                   Contingent
           318 Mills Dr.
                                                                                Unliquidated
           Anaheim, CA 92805
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.89      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $0.00
           Zosimo Regal                                                         Contingent
           121 Genoa St., Unit B                                                Unliquidated
           Arcadia, CA 91006                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Wages
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 15 of 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                          Desc
                                                              Main Document    Page 26 of 39
 Debtor       Green Nation Direct, Corporation                                                     Case number (if known)          1:18-bk-12698-MT
              Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any
 4.1       Brisas Zapata
           2050 W. 29th St.                                                                       Line     3.12
           Los Angeles, CA 90018
                                                                                                         Not listed. Explain

 4.2       Janio Argueta
           1523 E. 108th St.                                                                      Line     3.30
           Los Angeles, CA 90059
                                                                                                         Not listed. Explain

 4.3       Superior Court of California
           County of Los Angeles                                                                  Line     3.42                                     4144
           111 N. Hill St.
                                                                                                         Not listed. Explain
           Los Angeles, CA 90012

 4.4       Superior Court of California
           County of Imperial                                                                     Line     3.69                                     0234
           939 W. Main St.
                                                                                                         Not listed. Explain
           El Centro, CA 92243

 4.5       Superior Court of California
           County of Imperial                                                                     Line     3.32
           939 W. Main St.
                                                                                                         Not listed. Explain
           El Centro, CA 92243

 4.6       Superior Court of California
           County of Imperial                                                                     Line     3.47
           939 W. Main St.
                                                                                                         Not listed. Explain
           El Centro, CA 92243

 4.7       United States Attorney’s Office
           Federal Building, Room 7516                                                            Line     2.5
           300 North Los Angeles Street
                                                                                                         Not listed. Explain
           Los Angeles, CA 90012

 4.8       United States Department of Justice
           Ben Franklin Station                                                                   Line     2.5
           Po Box 683
                                                                                                         Not listed. Explain
           Washington, DC 20044


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                          0.00
 5b. Total claims from Part 2                                                                        5b.    +     $                  3,296,493.25

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.          $                    3,296,493.25




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 16 of 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                               Desc
                                                              Main Document    Page 27 of 39
 Fill in this information to identify the case:

 Debtor name         Green Nation Direct, Corporation

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         1:18-bk-12698-MT
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   Commercial Lease
             lease is for and the nature of               Agreement
             the debtor's interest                        Debtor As Lessee

                  State the term remaining                Month to Month
                                                                                    Consumer Business Alliance, Inc.
             List the contract number of any                                        15303 Ventura Blvd., #900
                   government contract                                              Sherman Oaks, CA 91403




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                           Desc
                                                              Main Document    Page 28 of 39
 Fill in this information to identify the case:

 Debtor name         Green Nation Direct, Corporation

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         1:18-bk-12698-MT
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                      Desc
                                                              Main Document    Page 29 of 39



 Fill in this information to identify the case:

 Debtor name         Green Nation Direct, Corporation

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         1:18-bk-12698-MT
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $7,500,000.00
       From 1/01/2018 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                           $16,037,532.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $4,807,802.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 1:18-bk-12698-MT                           Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                         Desc
                                                              Main Document    Page 30 of 39
 Debtor       Green Nation Direct, Corporation                                                          Case number (if known) 1:18-bk-12698-MT



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Consumer Business Alliance, Inc.                            10/2018,                         $10,502.91                Secured debt
               15303 Ventura Blvd., #900                                   09/2018,                                                   Unsecured loan repayments
               Sherman Oaks, CA 91403                                      08/2018                                                    Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other Rent



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Raul U. Segovia                                             11/2017 to                      $151,164.79           $10,000 Payroll
               18631 Sherman Way, Ste. B                                   11/2018                                               $101,164.79 Dividends
               Reseda, CA 91335                                                                                                  $40,000 Loan
               President

       4.2.    Camilo H. Uribe Escobar                                     11/2017 -                       $151,164.79           $10,000 Salary
               18631 Sherman Way, Ste. B                                   11/2018                                               $101.164.79 Dividends
               Reseda, CA 91335                                                                                                  $40,000 Loan
               Vice-President

       4.3.    Rosa Rubio                                                  11/2017 -                        $33,000.00           Salary
               14941 Chatsworth Dr.                                        11/2018
               Mission Hills, CA 91345
               President's sister

       4.4.    Sebastian Uribe                                             11/2017 -                        $61,511.33           Marketing
               13029 View Mesa St.                                         11/2018
               Moorpark, CA 93021
               Vice-President's brother

       4.5.    Juan Uribe                                                  11/2017 -                        $60,098.33           Marketing
               10414 Oklahoma Ave.                                         11/2018
               Chatsworth, CA 91311
               Vice-President's brother

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

          None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

          None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 1:18-bk-12698-MT                           Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                       Desc
                                                              Main Document    Page 31 of 39
 Debtor       Green Nation Direct, Corporation                                                          Case number (if known) 1:18-bk-12698-MT



 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case            Court or agency's name and              Status of case
               Case number                                                                 address
       7.1.    JULIO C MENJIVAR VS                               Civil                     Superior Court of California                Pending
               YGRENE ENERGY FUND INC                                                      County of Los Angeles                       On appeal
               ET AL                                                                       111 N. Hill St.
                                                                                                                                       Concluded
               BC724144                                                                    Los Angeles, CA 90012

       7.2.    Jesus Villalobos and Alma                         Civil                     Superior Court of California                Pending
               Villalovos v. Green Nation                                                  County of Imperial                          On appeal
               Direct et al                                                                939 W. Main St.
                                                                                                                                       Concluded
               ECU10094                                                                    El Centro, CA 92243

       7.3.    Luis Angel Rocha and                              Civil                     Superior Court of California                Pending
               Bryseida Rocha v. Green                                                     County of Imperial                          On appeal
               Nation Direct et al                                                         939 W. Main St.
                                                                                                                                       Concluded
               ECU10113                                                                    El Centro, CA 92243

       7.4.    Rebeca Villalobos and                             Civil                     Superior Court of California                Pending
               Oswaldo Cervantes v. Green                                                  County of Imperial                          On appeal
               Nation Direct et al                                                         939 W. Main St.
                                                                                                                                       Concluded
               ECU000234                                                                   El Centro, CA 92243


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                           Value

       9.1.    House of Light                                    Debtor donated the amount of $29,045 to
               19408 Londelius St.                               the church of House of Light, this was for
               Northridge, CA 91324                              an event called One Thing LA.                           03/2018                       $29,045.00

               Recipients relationship to debtor
               None


       9.2.    Beatriz Valdivia                                  Donation for Mexico
               7501 Corbin Ave.
               Winnetka, CA 91306                                                                                        03/2018                         $1,500.00

               Recipients relationship to debtor
               Former Employee




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                    Desc
                                                              Main Document    Page 32 of 39
 Debtor        Green Nation Direct, Corporation                                                             Case number (if known) 1:18-bk-12698-MT



 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss         Value of property
       how the loss occurred                                                                                                                                 lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates             Total amount or
                 the transfer?                                                                                                                            value
                 Address
       11.1.     The Orantes Law Firm
                 3435 Wilshire Blvd.
                 Suite 2920                                          $25,000 For Attorney's Fees
                 Los Angeles, CA 90010                               $ 1,717 For Filing Fee                                    Various                $26,717.00

                 Email or website address
                 go@gobklaw.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers          Total amount or
                                                                                                                        were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                   Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange              was made                        value
       13.1 Juan Uribe
       .    10414 Oklahoma Ave.
                Chatsworth, CA 91311                             2014 KIA Optima                                          03/2018                      Unknown

                Relationship to debtor
                Vice-President's brother


 Part 7:       Previous Locations
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                    Desc
                                                              Main Document    Page 33 of 39
 Debtor        Green Nation Direct, Corporation                                                         Case number (if known) 1:18-bk-12698-MT




14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Beneficial State Bank                           XXXX-0033                   Checking                 08/2018                                $0.00
                                                                                             Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.2.     Bank of America                                 XXXX-8840                   Checking                 08/2018                                $0.00
                 4161 Piedmont Pkwy                                                          Savings
                 Greensboro, NC 27410
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                  Desc
                                                              Main Document    Page 34 of 39
 Debtor      Green Nation Direct, Corporation                                                           Case number (if known) 1:18-bk-12698-MT



19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                           Desc
                                                              Main Document    Page 35 of 39
 Debtor      Green Nation Direct, Corporation                                                           Case number (if known) 1:18-bk-12698-MT



       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Carolina Gonzalez                                                                                                          08/2018 to Present
                    15460 Sherman Way #202
                    Van Nuys, CA 91406
       26a.2.       Charity Regal/Regal Global Services                                                                                        03/2017 to 08/2018
                    121 Genoa St., Unit B
                    Arcadia, CA 91006
       26a.3.       Sharyn Starr Consulting                                                                                                    2015 to Present
                    16161 Ventura Blvd., Suite C-800
                    Encino, CA 91436
       26a.4.       New Era Tax Accounting                                                                                                     2015-2017
                    Enzo Paredes
                    21000 Devonshire St.
                    Chatsworth, CA 91311

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Internal Revenue Service                                                                                                   Audited the year of
                    Po Box 7346                                                                                                                2015 in 2018
                    Philadelphia, PA 19101-7346

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                    Desc
                                                              Main Document    Page 36 of 39
 Debtor      Green Nation Direct, Corporation                                                           Case number (if known) 1:18-bk-12698-MT



       Name and address
       26d.1.       STRATEGIC COMMUNITY DEVELOPMENT
                    ADAM SILVERMAN
                    11911 SAN VICENTE BLVD SUITE 265
                    Los Angeles, CA 90049

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Camilo H. Uribe Escobar                        18631 Sherman Way, Ste. B                           Vice-President                        40%
                                                      Reseda, CA 91335

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Raul U. Segovia                                18631 Sherman Way, Ste. B                           President                             40%
                                                      Reseda, CA 91335

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Gerardo Melendez                               18631 Sherman Way, Ste. B                                                                 20%
                                                      Reseda, CA 91335



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1                                                                                                                                 $10,000 Payroll
       .    Raul U. Segovia                                                                                                                 $101,164.79
                18631 Sherman Way, Ste. B                                                                                11/2017 to         Dividends
                Reseda, CA 91335                                 151,164.79                                              11/2018            $40,000 Loan

                Relationship to debtor
                President




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                   Desc
                                                              Main Document    Page 37 of 39
 Debtor      Green Nation Direct, Corporation                                                           Case number (if known) 1:18-bk-12698-MT



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.2                                                                                                                                $10,000 Payroll
       .    Camilo H. Uribe Escobar                                                                                                        $101,164.79
               18631 Sherman Way, Ste. B                                                                                 11/2017 to        Dividends
               Reseda, CA 91335                                  151,165.79                                              11/2018           $40,000 Loan

               Relationship to debtor
               Vice-President


       30.3 Rosa Rubio
       .    14941 Chatsworth Dr.                                                                                         11/2017 -
               Mission Hills, CA 91345                           33,000                                                  11/2018           Wages

               Relationship to debtor
               President's sister


       30.4 Sebastian Uribe
       .    13029 View Mesa St.                                                                                          11/2017 to
               Moorpark, CA 93021                                61,511.33                                               11/2018           Marketing

               Relationship to debtor
               Vice-President's brother


       30.5 Juan Uribe
       .    10414 Oklahoma Ave.                                                                                          11/2017 -
               Chatsworth, CA 91311                              60098.33                                                11/2018           Marketing

               Relationship to debtor
               Vice-President's brother


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 1:18-bk-12698-MT                             Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                                Desc
                                                              Main Document    Page 38 of 39
 Debtor      Green Nation Direct, Corporation                                                           Case number (if known) 1:18-bk-12698-MT



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 16, 2018

 /s/ Raul U. Segovia                                                    Raul U. Segovia
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President and CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
             Case 1:18-bk-12698-MT                            Doc 14 Filed 11/16/18 Entered 11/16/18 19:40:53                              Desc
                                                              Main Document    Page 39 of 39
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Central District of California
 In re       Green Nation Direct, Corporation                                                                    Case No.     1:18-bk-12698-MT
                                                                                  Debtor(s)                      Chapter      11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                     $           Undetermined
             Prior to the filing of this statement I have received                                           $                 26,717.00
             Balance Due                                                                                     $           Undetermined

2.     The source of the compensation paid to me was:
                  Debtor                 Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                 Other (specify): Debtor's principal is responsible for additional $10,000 with conflict waiver.

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 16, 2018                                                            /s/ Giovanni Orantes
     Date                                                                         Giovanni Orantes 190060
                                                                                  Signature of Attorney
                                                                                  The Orantes Law Firm, A.P.C
                                                                                  3435 Wilshire Blvd., Suite 2920
                                                                                  Los Angeles, CA 90010
                                                                                  (888) 619-8222 Fax: (877) 789-5776
                                                                                  go@gobklaw.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
